In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-14-00412-CR

THOMAS OLIVAS, Appellant                   §    On Appeal from the 372nd District

                                           §    Court

                                           §    of Tarrant County (1376698R)
V.
                                           §    February 20, 2020

                                           §    Opinion by Chief Justice Sudderth

THE STATE OF TEXAS                         §    (nfp)

                           JUDGMENT ON REMAND

      This appeal is on remand from the Court of Criminal Appeals. This court has

again considered the record on appeal in this case and holds that there was no error in

the trial court’s judgment. It is ordered that the judgment of the trial court is

affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth